STATE OF MICHIGAN

                          COURT OF APPEALS



RODNEY COLLINS,                                                  UNPUBLISHED
                                                                 September 26, 2017
              Plaintiff-Appellee,

v                                                                No. 333237
                                                                 MCAC
DETROIT RADIATOR CORPORATION and                                 LC No. 16-000006
LIBERTY MUTUAL FIRE INSURANCE
COMPANY,

              Defendants-Appellants.


Before: HOEKSTRA, P.J., and Meter and K. F. Kelly, JJ.

PER CURIAM.

       In this worker’s compensation case, defendants Detroit Radiator Corporation and Liberty
Mutual Fire Insurance Company appeal by leave granted1 an order of the Michigan
Compensation Appellate Commission (MCAC). The MCAC order dismissed a claim for review
filed by plaintiff Rodney Collins. Notably, in doing so, the MCAC also concluded that
defendants’ motion for costs and other disciplinary action under MCL 418.861b for vexatious
claims was moot. Collins has not appealed the MCAC’s decision, and the MCAC’s order is
affirmed with respect to the dismissal of Collins’s claim for review. However, because
defendants’ request for costs and disciplinary action is not moot, we reverse the MCAC’s
mootness determination and remand for consideration of defendants’ motion under MCL
418.861b.

       The present case is a worker’s compensation case arising from a back injury that Collins
suffered in 1993 while working for defendant Detroit Radiator Corporation. Relating to this
same injury, Collins has filed 14 applications for mediation or a hearing before the Bureau of
Workers’ Disability Compensation. In connection with Collins’s first application, in 1995, a
magistrate determined that Collins suffered a lumbosacral sprain, but that his injury did not


1
  Collins v Detroit Radiator Co, unpublished order of the Court of Appeals, entered November 3,
2016 (Docket No. 333237). This Court also granted a motion by non-party American
International Group to file a brief amicus curiae. Collins v Detroit Radiator Co, unpublished
order of the Court of Appeals, entered January 19, 2017 (Docket No. 333237).


                                              -1-
involve “a long term incapacity.” Consequently, the magistrate did not order ongoing benefits,
but awarded Collins benefits “for a closed period from June 16, 1993 to September 24, 1993.”

        Beginning in January of 2003, proceeding in propria persona, Collins filed 13 additional
applications for mediation or a hearing. The various applications were dismissed by a
magistrate, most often based on res judicata, or the applications were withdrawn. In several
instances, Collins sought review before the Worker’s Compensation Appellate Commission
(WCAC) or the MCAC, but those various claims for review were dismissed either because
Collins’s failed to show that his applications should be reinstated or because he failed to abide by
the applicable rules and procedures, including failure to file proof of service and failure to timely
file a transcript of the magistrate proceedings. On one occasion, Collins attempted to file an
appeal to this Court, but we dismissed for lack of jurisdiction because Collins failed to file his
application for leave to appeal in the required timeframe.2

        The current appeal relates to Collins’s most recent application, which he filed in March
of 2015. In response to this application, in addition to requesting dismissal of Collins’s claim,
defendants asked the magistrate to take some disciplinary action to preclude future repetitive and
vexatious applications by Collins. The magistrate again dismissed Collins’s application based on
res judicata, but declined to consider defendants’ request for additional relief. Collins then filed
a claim for review in the MCAC. Before the MCAC, defendants again sought dismissal of
Collins’s claim and they filed a motion for costs and other disciplinary action under MCL
418.861b based on the assertion that Collins’s claim was vexatious. The MCAC dismissed
Collins’s claim for review because Collins failed to file a transcript as required by MCL
418.861a(5). Having dismissed Collins’s claim for review, the MCAC declined to consider
defendants’ request under MCL 418.861b, reasoning that defendants’ motion was moot.

         The issue before us on appeal is whether defendants’ motion under MCL 418.861b
became moot when the MCAC dismissed Collins’s claim for review based on Collins’s failure to
file a transcript as required by MCL 418.861a(5). We conclude that defendants’ motion was not
moot. Consequently, we remand for consideration of defendants’ motion by the MCAC.

       Although judicial review of a decision by the MCAC is limited, questions of law in a
workers’ compensation case are reviewed de novo. Arbuckle v Gen Motors LLC, 499 Mich. 521,
531; 885 NW2d 232 (2016). A decision of the MCAC “is subject to reversal if it is based on
erroneous legal reasoning or the wrong legal framework.” DiBenedetto v W Shore Hosp, 461
Mich. 394, 401-402; 605 NW2d 300 (2000). Whether an issue is moot poses a question of law,
which this Court reviews de novo. Garrett v Washington, 314 Mich. App. 436, 449; 886 NW2d
762 (2016).

       “Michigan courts exist to decide actual cases and controversies, and thus will not decide
moot issues.” Thomas M Cooley Law Sch v Doe 1, 300 Mich. App. 245, 254; 833 NW2d 331
(2013). “A case is moot when it presents only abstract questions of law that do not rest upon


2
 Collins v Detroit Radiator Co, unpublished order of the Court of Appeals, entered June 17,
2004 (Docket No. 255945).


                                                -2-
existing facts or rights.” B P 7 v Bureau of State Lottery, 231 Mich. App. 356, 359; 586 NW2d
117 (1998). “An issue is moot if an event has occurred that renders it impossible for the court, if
it should decide in favor of the party, to grant relief.” City of Jackson v Thompson-McCully Co,
LLC, 239 Mich. App. 482, 493; 608 NW2d 531 (2000).

       Under MCL 418.859a, a decision of a magistrate may be challenged by filing a claim for
review in the MCAC. A party filing a claim for review must file a copy of the transcript of the
magistrate hearing within 60 days. MCL 418.861a(5). If the claimant fails to do so, and fails to
show a sufficient cause for not meeting this requirement, the MCAC may dismiss the claim for
review on this basis. See Kurtz v Faygo Beverages, Inc, 466 Mich. 186, 194; 644 NW2d 710
(2002). In comparison, under MCL 418.861b, a party may file a motion to assert that the claim
or proceedings regarding the claim are vexatious. Specifically, MCL 418.861b states:

       The commission, upon its own motion, or the motion of any party, may dismiss a
       claim for review, assess costs, or take other disciplinary action when it has been
       determined that the claim or any of the proceedings with regard to the claim was
       vexatious by reason of either of the following:

       (a) That the claim was taken for purposes of hindrance or delay or without any
       reasonable basis for belief that there was meritorious issue to be determined on
       appeal.

       (b) That any pleading, motion, argument, petition, brief, document, or appendix
       filed in the cause or any testimony presented in the cause was grossly lacking in
       the requirements of propriety or grossly disregarded the requirements of a fair
       presentation of the issues.

MCL 418.861b is “virtually identical to the vexatious appeal provisions of the general court
rules,” such as MCR 7.216(C) and MCR 7.316(D), and it is similar to the sanctions authorized
by MCR 2.114(E). McIntosh v Chrysler Corp, 212 Mich. App. 461, 470; 538 NW2d 428 (1995).
For this reason “uniform standards have been applied to all” of these rules. Id.

         Generally, a timely request for sanctions or costs may be considered by a court, and
granted, even after the underlying claim has been dismissed. See, e.g., In re Attorney Fees &
Costs, 233 Mich. App. 694, 699; 593 NW2d 589 (1999) (concluding that costs for frivolous action
were properly awarded after the trial court granted summary disposition and dismissed the
action); Maryland Cas Co v Allen, 221 Mich. App. 26, 29-31; 561 NW2d 103 (1997) (finding
sanctions under MCR 2.114(E) properly ordered after court granted summary disposition). See
also MCR 7.211(C)(8) (noting that a motion requesting sanctions in this Court under MCR
7.216(C) must be brought “within 21 days after the date of the order or opinion that disposes of
the matter that is asserted to have been vexatious”) (emphasis added). And, considering the plain
language of MCL 418.861b in particular, nothing in the statute suggests that a motion for costs
or other disciplinary action becomes moot upon the dismissal of the underlying claim for failure
to file a transcript under MCL 418.861a(5). Quite simply, a dispute over whether the claim or
any of the proceedings were vexatious within the meaning of MCL 418.861b is not resolved by
dismissal of the underlying claim. Thus, as a general matter, we can discern no reason why the
dismissal of a claim for failure to file a transcript should categorically prevent a party from

                                                -3-
receiving costs or other disciplinary action based on a timely and otherwise proper motion for
sanctions under MCL 418.861b.

        More specifically, in this case, whether Collins’s claim and the related proceedings were
vexatious is not an abstract question of law; nor did the dismissal of Collins’s claim render it
impossible for the MCAC to grant relief to defendants. Although Collins’s underlying claim has
been dismissed, the fact remains that defendants responded to his most recent claim for review in
the MCAC and that defendants incurred costs in the process. As set forth in MCL 418.861b, if it
is determined that a claim or any of the proceedings with regard to the claim was vexatious, the
MCAC has the authority to grant relief. Specifically, the MCAC may “dismiss a claim for
review, assess costs, or take other disciplinary action.” MCL 418.861b. Considering these three
possibilities, obviously, if a claim of review is dismissed for failing to filing a transcript under
MCL 418.861a(5), it cannot be dismissed a second time based on the conclusion that the claim
was vexatious within the meaning of MCL 418.861b. Nevertheless, two additional remedies
remain, neither of which are foreclosed by the dismissal of Collins’s underlying claim for failing
to file a transcript. Given these remaining sanctions, the dismissal of Collins’s claim did not
make it impossible for the MCAC to grant relief because the MCAC could still have (1) assessed
costs or (2) taken other disciplinary action. See MCL 418.861b.

       Because a controversy remained and the MCAC could grant relief to defendants, the
MCAC erred as a matter of law by concluding that this issue was moot and by failing to consider
whether Collins’s claim or the proceedings regarding his claim were vexatious within the
meaning of MCL 418.861b. Consequently, we reverse the MCAC’s conclusion that defendants’
request for relief was moot and we remand for consideration of defendants’ motion under MCL
418.861b.3

        Affirmed in part, reversed in part, and remanded for further proceedings. We do not
retain jurisdiction. Having prevailed in full, defendants may tax costs under MCR 7.219.



                                                             /s/ Joel P. Hoekstra
                                                             /s/ Patrick M. Meter
                                                             /s/ Kirsten Frank Kelly




3
  On appeal, defendants ask that we find that Collins’s claim for review in the MCAC was
vexatious and that we impose costs under MCL 418.861b. However, we are not a fact-finding
body, and this factual determination is best left to the MCAC in the first instance. Wright v
Thumb Elec Co-op, 49 Mich. App. 714, 717-718; 212 NW2d 607 (1973). See also BJ's & Sons
Const Co, Inc v Van Sickle, 266 Mich. App. 400, 414 n 15; 700 NW2d 432 (2005) (opinion by
SAAD, J.); Dillon v DeNooyer Chevrolet Geo, 217 Mich. App. 163, 169; 550 NW2d 846 (1996).


                                                -4-